Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,410,367, (see table I). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application and the patent claim 1 recite common subject matter;
Whereby claim 1 of the instant application, which recites the open-ended transitional phrase “comprising”, do not preclude the additional elements recited by the patent claim 1, and
Whereby the elements of claim 1 of the instant application are fully anticipated by the patent claim 1.
Table I:
Instant Application
US Patent No. 10,410,367
1. A method comprising: 












identifying, by one or more hardware processors, a first key image frame from a set of captured image frames captured by an image sensor; and 





after detecting a movement of the image sensor from a first position, in a physical environment, to a second position in the physical environment: 



identifying, by the one or more hardware processors, a second key image frame from the set of captured image frames;




 

performing, by the one or more hardware processors, feature matching on at least the first and second key image frames to identify a set of matching three-dimensional (3D) features in the physical environment; 

generating, by the one or more hardware processors, a filtered set of matching 3D features by filtering out at least one erroneous feature, from the set of matching 3D features, based on a set of error criteria; and 
determining, by the one or more hardware processors, a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on first inertial measurement unit (IMU) data captured by an inertial measurement unit (IMU), second IMU data captured by the IMU, and the filtered set of matching 3D features, the first IMU data being associated with the first key image frame, and the second IMU data being associated with the second key image frame.

1. A method comprising: 

continuously capturing, by an image sensor, new image frames of a physical environment and adding the new image frames to a set of captured image frames; 
continuously capturing, from an inertial measurement unit (IMU), IMU data in correspondence with the image frames captured, the captured IMU data comprising degrees of freedom (DOF) parameters of the image sensor; 

identifying, by one or more hardware processors, a first key image frame from the set of captured image frames;
 
identifying, by the one or more hardware processors, first IMU data, from the captured IMU data, associated with the first key image frame; 

detecting, by the IMU, a movement of the image sensor from a first pose, in the physical environment, to a second pose in the physical environment; 

in response to detecting the movement: 

identifying, by the one or more hardware processors, a second key image frame from the set of captured image frames;
 
identifying, by the one or more hardware processors, second IMU data, from the captured IMU data, associated with the second key image frame; 

performing, by one or more hardware processors, feature matching on at least the first and second key image frames to identify a set of matching three-dimensional (3D) features in the physical environment; 

generating, by the one or more hardware processors, a filtered set of matching 3D features by filtering out at least one erroneous feature, from the set of matching 3D features, based on a set of error criteria; and 

determining, by the one or more hardware processors, a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on the identified first IMU data, the identified second IMU data, and the filtered set of matching 3D features.

2. The method of claim 1, wherein the first IMU data comprises a set of four degrees of freedom (4DOF) parameters of the image sensor, and the second IMU data comprises a set of 4DOF parameters of the image.

2. The method of claim 1, wherein the first IMU data comprises a set of tour degrees of freedom (4DOF) parameters of the image sensor, and the second IMU data comprises a set of 4DOF parameters of the image. 

3. The method of claim 1, wherein the image sensor and the IMU are included in a device 
3. The method of claim 1, wherein the image sensor and the IMU are included in a device. 

   
4. The method of claim 3, wherein the movement of the image sensor is caused by a human individual that is holding the device performing a sidestep.

4. The method of claim 3, wherein the movement of the image sensor is caused by a human individual that is holding the device performing a sidestep. 

   
5. The method of claim 4, wherein the identifying the first key image frame comprises detecting a start impulse of the sidestep, and the first key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected start impulse.


5. The method of claim 4, wherein the identifying the first key image frame comprises detecting a start impulse of the sidestep, and the first key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected start impulse. 

    


6. The method of claim 4, wherein the identifying the second key image frame comprises detecting a finish impulse of the sidestep, and the second key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected finish impulse.

6. The method of claim 4, wherein the identifying the second key image frame comprises detecting a finish impulse of the sidestep, and the second key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected finish impulse.

   
7. The method of claim 1, further comprising: for each particular image frame added to the set of captured image frames: determining, by the one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular image frame; in response to the set of key image frame conditions being satisfied for the particular image frame, identifying, by the one or more hardware processors, the particular image frame as a new key image frame and performing, by the one or more hardware processors, a full SLAM process cycle on the new key image frame; and in response to the set of key image frame conditions not being satisfied for the particular image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular image frame as a non-key image frame, the partial SLAM process cycle comprising only a localization portion of a SLAM process.

7. The method of claim 1, further comprising: for each particular new image frame added to the set of captured image frames: determining, by the one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular new image frame; in response to the set of key image frame conditions being satisfied for the particular new image frame, identifying, by the one or more hardware processors, the particular new image frame as a new key image frame and performing, by the one or more hardware processors, a full SLAM process cycle on the new key image frame; and in response to the set of key image frame conditions not being satisfied for the particular new image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular new image frame as a non-key image frame, the partial SLAM process cycle comprising only a localization portion of a SLAM process. 

8. The method of claim 7, wherein the set of key image frame conditions comprises at least one of a new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.

8. The method of claim 7, wherein the set of key image frame conditions comprises at least one of the new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.
    

9. The method of claim 7, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying, by the one or more hardware processors, third IMU data, from the captured IMU data, associated with the new key image frame; performing, by the one or more hardware processors, feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining, by the one or more hardware processors, a second set of 6DOF parameters of the image sensor for the new key image frame by performing the SLAM process on the new key image frame based on the second set of matching 3D features and the third IMU data; generating, by the one or more hardware processors, a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the second set of 6DOF parameters; and determining, by the one or more hardware processors, a third set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the third IMU data.

9. The method of claim 7, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying, by the one or more hardware processors, third IMU data, from the captured IMU data, associated with the new key image frame; performing, by the one or more hardware processors, feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining, by the one or more hardware processors, a second set of 6DOF parameters of the image sensor for the new key image frame by performing the SLAM process on the new key image frame based on the second set of matching 3D features and the third IMU data; generating, by the one or more hardware processors, a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the second set of 6DOF parameters; and determining, by the one or more hardware processors, a third set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the third IMU data. 

10. The method of claim 7, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing, by the one or more hardware processors, two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing the full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features; determining, by the one or more hardware processors, a fourth set of 6DOF parameters of the image sensor for the non-key image frame by performing only the localization portion of the SLAM process based on the set of 2D features; generating, by the one or more hardware processors, a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the fourth set of 6DOF parameters; and projecting, by the one or more hardware processors, a set of tracking points on the non-key image frame based on the filtered set of 2D features and the fourth set of 6DOF parameters.
10. The method of claim 7, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing, by the one or more hardware processors, two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing the full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features; determining, by the one or more hardware processors, a fourth set of 6DOF parameters of the image sensor for the non-key image frame by performing only the localization portion of the SLAM process based on the set of 2D features; generating, by the one or more hardware processors, a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the fourth set of 6DOF parameters; and projecting, by the one or more hardware processors, a set of tracking points on the non-key image frame based on the filtered set of 2D features and the fourth set of 6DOF parameters. 


Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,410,367, (see table II), in view of Tanskanen et al (“Live Metric 3D Reconstruction on Mobile Phones’, IEEE International Conference on Computer Vision 2013, Pages 65-72)
Claim 11 of U.S. Patent No. 10,410,367, while disclosing all limitations of claim 11, does not expressly disclose a system, comprising an image sensor, a memory storing instructions; and a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations.
However, Tanskanen discloses a system, comprising an image sensor, a memory storing instructions; and a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations, (see at least: Page 66, left-hand-column, 1st paragraph, “system”, 2nd paragraph, “inertial sensor”. Further, Page 66, right-hand-column, “computer vision” implicit the memory and hardware processor).
It is desirable to have a fully automatic system. Therefore, it would have been obvious to a person of ordinary skill in the art, to use fully automated system, as though by Tanskanen, in order to make the tracking and mapping process more resilient to rapid motion, (see at least: Abstract)

Table II:
Instant Application
U.S. Patent No. 10,410,367
11. A system comprising: an image sensor; a memory storing instructions; and a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations comprising: 










for each particular image frame, in a set of captured image frames of a physical environment captured by the image sensor:

determining, by one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular image frame; 

in response to the set of key image frame conditions being satisfied for the particular image frame, identifying the particular image frame as a new key image frame and performing a full simultaneous localization and mapping (SLAM) process cycle on the new key image frame; and 

in response to the set of key image frame conditions not being satisfied for the particular image frame, performing a partial SLAM process cycle on the particular image frame as a non-key image frame.

11. A method comprising: 
continuously capturing, by an image sensor, new image frames of a physical environment and adding the new image frames to a set of captured image frames; 

continuously capturing, from an inertial measurement unit (IMU), IMU data in correspondence with the capturing of the image frames, the captured IMU data comprising degrees of freedom (DOF) parameters of the image sensor; 



for each particular new image frame added to the set of captured image frames: 


determining, by the one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular new image frame; 

in response to the set of key image frame conditions being satisfied for the particular new image frame, identifying, by the one or more hardware processors, the particular new image frame as a new key image frame and performing, by the one or more hardware processors, a full simultaneous localization and mapping (SLAM) process cycle on the new key image frame; and 


in response to the set of key image frame conditions not being satisfied for the particular new image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular new image frame as a non-key image frame.

12. The system of claim 11, further comprising: detecting a movement of the image sensor from a first pose, in the physical environment, to a second pose, in the physical environment, based on inertial measurement unit (IMU) data captured from an inertial measurement unit (IMU) of the system, the IMU data comprising degrees of freedom (DOF) parameters of the image sensor; and identifying a first key image frame and a second key image frame based on the movement, the first key image frame corresponding to a start impulse of the movement, and the second key image frame corresponding to a finish impulse of the movement.

12. The method of claim 11, further comprising: detecting, by the one or more hardware processors, a movement of the image sensor from a first pose, in the physical environment, to a second pose, in the physical environment, based on the captured IMU data; and identifying, by the one or more hardware processors, a first key image frame and a second key image frame based on the movement, the first key image frame corresponding to a start impulse of the movement, and the second key image frame corresponding to a finish impulse of the movement.

13. The system of claim 11, wherein the set of key image frame conditions comprises at least one of a new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.

13. The method of claim 11, wherein the set of key image frame conditions comprises at least one of the new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.

14. The system of claim 11, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying second IMU data, from captured IMU data, associated with the new key image frame, the captured IMU data being captured from an inertial measurement unit (IMU); performing feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining a first set of six-degrees of freedom (6DOF) parameters of the image sensor for the new key image frame by performing a SLAM process on the new key image frame based on the second set of matching 3D features and the second IMU data; generating a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the first set of 6DOF parameters; and determining a second set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the second IMU data.

14. The method of claim 11, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying, by the one or more hardware processors, third IMU data, from the captured IMU data, associated with the new key image frame; performing, by the one or more hardware processors, feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining, by the one or more hardware processors, a second set of 6DOF parameters of the image sensor for the new key image frame by performing a SLAM process on the new key, image frame based on the second set of matching 3D features and the third IMU data; generating, by the one or more hardware processors, a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the second set of 6DOF parameters; and determining, by the one or more hardware processors, a third set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the third IMU data.

15. The system of claim 11, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing a full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features: determining a third set of six degrees of freedom (6DOF) parameters of the image sensor for the non-key image frame by performing only a localization portion of a SLAM process based on the set of 2D features; generating a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the third set of 6DOF parameters; and projecting a set of tracking points on the non-key image frame based on the filtered set of 2D features and the third set of 6DOF parameters.

15. The method of claim 11, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing, by the one or more hardware processors, two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing a full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features; determining, by the one or more hardware processors, a fourth set of 6DOF parameters of the image sensor for the non-key image frame by performing only a localization portion of a SLAM process based on the set of 2D features; generating, by the one or more hardware processors, a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the fourth set of 6DOF parameters; and projecting, by the one or more hardware processors, a set of tracking points on the non-key image frame based on the filtered set of 2D features and the fourth set of 6DOF parameters.







Claims 1-10, and 16-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 16-20 of U.S. Patent No. 10,984,547, (see table III). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 16 of the instant application and the patent claims 1 and 16 recite common subject matter;
Whereby claims 1 and 16 of the instant application, which recites the open-ended transitional phrase “comprising”, do not preclude the additional elements recited by the patent claims 1 and 16; and
Whereby the elements of claims 1 and 16 of the instant application are fully anticipated by the patent claims 1 and 16.

Table III:
Instant Application
U.S. Patent No. 10,984,547
1. A method comprising: 
identifying, by one or more hardware processors, a first key image frame from a set of captured image frames captured by an image sensor; and 



after detecting a movement of the image sensor from a first position, in a physical environment, to a second position in the physical environment: 
identifying, by the one or more hardware processors, a second key image frame from the set of captured image frames; 
performing, by the one or more hardware processors, feature matching on at least the first and second key image frames to identify a set of matching three-dimensional (3D) features in the physical environment; 
generating, by the one or more hardware processors, a filtered set of matching 3D features by filtering out at least one erroneous feature, from the set of matching 3D features, based on a set of error criteria; and 
determining, by the one or more hardware processors, a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on first inertial measurement unit (IMU) data captured by an inertial measurement unit (IMU), second IMU data captured by the IMU, and the filtered set of matching 3D features, the first IMU data being associated with the first key image frame, and the second IMU data being associated with the second key image frame.

1. 	A method comprising:

identifying by one or more hardware processors, a first key image frame from a set of captured image frames captured by an image sensor; 


detecting, by an inertial measurement unit (IMU), a movement of the image sensor from a first position, in a physical environment, to a second position in the physical environment; and 

in response to detecting the movement: 




identifying, by the one or more hardware processors, a second key image frame from the set of captured image frames; 

performing, by the one or more hardware processors, feature matching on at least the first and second key image frames to identify a set of matching three-dimensional (3D) features in the physical environment; 

generating by the one or more hardware processors, a filtered set of matching 3D features by filtering out at least one erroneous feature, from the set of matching 3D features, based on a set of error criteria; and 

determining, by the one or more hardware processors, a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on first IMU data captured by the IMU, second IMU data captured by the IMU, and the filtered set of matching 3D features, the first IMU data being associated with the first key image frame, and the second IMU data being associated with the second key image frame.

2. The method of claim 1, wherein the first IMU data comprises a set of four degrees of freedom (4DOF) parameters of the image sensor, and the second IMU data comprises a set of 4DOF parameters of the image.

2. The method of claim 1, wherein the first IMU data comprises a set of four degrees of freedom (4DOF) parameters of the image sensor, and the second IMU data comprises a set of 4DOF parameters of the image.

3. The method of claim 1, wherein the image sensor and the IMU are included in a device.

3. The method of claim 1, wherein the image sensor and the IMU are included in a device.

4. The method of claim 3, wherein the movement of the image sensor is caused by a human individual that is holding the device performing a sidestep.

4. The method of claim 3, wherein the movement of the image sensor is caused by a human individual that is holding the device performing a sidestep.

5. The method of claim 4, wherein the identifying the first key image frame comprises detecting a start impulse of the sidestep, and the first key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected start impulse.

5. The method of claim 4, wherein the identifying the first key image frame comprises detecting a start impulse of the sidestep, and the first key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected start impulse.

6. The method of claim 4, wherein the identifying the second key image frame comprises detecting a finish impulse of the sidestep, and the second key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected finish impulse
6. The method of claim 4, wherein the identifying the second key image frame comprises detecting a finish impulse of the sidestep, and the second key image frame is a. particular image frame, in the set of captured image frames, corresponding with the detected finish impulse.

7. The method of claim 1, further comprising: for each particular image frame added to the set of captured image frames: determining, by the one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular image frame; in response to the set of key image frame conditions being satisfied for the particular image frame, identifying, by the one or more hardware processors, the particular image frame as a new key image frame and performing, by the one or more hardware processors, a full SLAM process cycle on the new key image frame; and in response to the set of key image frame conditions not being satisfied for the particular image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular image frame as a non-key image frame, the partial SLAM process cycle comprising only a localization portion of a SLAM process.

7. The method of claim 1, further comprising: for each particular image frame added to the set of captured image frames: determining, by the one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular image frame; in response to the set of key image frame conditions being satisfied for the particular image frame, identifying, by the one or more hardware processors, the particular image frame as a new key image frame and performing, by the one or more hardware processors, a full SLAM process cycle on the new key image frame; and in response to the set of key image frame conditions not being satisfied for the particular image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular image frame as a non-key image frame, the partial SLAM process cycle comprising only a localization portion of a SLAM process.

8. The method of claim 7, wherein the set of key image frame conditions comprises at least one of a new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.

8. The method of claim 7, wherein the set of key image frame conditions comprises at least one of a new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.

9. The method of claim 7, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying, by the one or more hardware processors, third IMU data, from the captured IMU data, associated with the new key image frame; performing, by the one or more hardware processors, feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining, by the one or more hardware processors, a second set of 6DOF parameters of the image sensor for the new key image frame by performing the SLAM process on the new key image frame based on the second set of matching 3D features and the third IMU data; generating, by the one or more hardware processors, a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the second set of 6DOF parameters; and determining, by the one or more hardware processors, a third set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the third IMU data.

9. The method of claim 7, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying, by the one or more hardware processors, third IMU data, from the captured IMU data, associated with the new key image frame; performing, by the one or more hardware processors, feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining, by the one or more hardware processors, a second set of 6DOF parameters of the image sensor for the new key image frame by performing the SLAM process on the new key image frame based on the second set of matching 3D features and the third IMU data; generating, by the one or more hardware processors, a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the second set of 6DOF parameters; and determining, by the one or more hardware processors, a third set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the third IMU data.

10. The method of claim 7, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing, by the one or more hardware processors, two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing the full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features; determining, by the one or more hardware processors, a fourth set of 6DOF parameters of the image sensor for the non-key image frame by performing only the localization portion of the SLAM process based on the set of 2D features; generating, by the one or more hardware processors, a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the fourth set of 6DOF parameters; and projecting, by the one or more hardware processors, a set of tracking points on the non-key image frame based on the filtered set of 2D features and the fourth set of 6DOF parameters.

10. The method of claim 7, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing, by the one or more hardware processors, two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing the full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features; determining, by the one or more hardware processors, a fourth set of 6DOF parameters of the image sensor for the non-key image frame by performing only the localization portion of the SLAM process based on the set of 2D features; generating, by the one or more hardware processors, a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the fourth set of 6DOF parameters; and projecting, by the one or more hardware processors, a set of tracking points on the non-key image frame based on the filtered set of 2D features and the fourth set of 6DOF parameters.

16. A system comprising: 
an inertial measurement unit (IMU); 
an image sensor; 
a memory storing instructions; and 
a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations comprising: 
identifying a first key image frame from a set of captured image frames captured by the image sensor; and 
after detecting a movement of the image sensor from a first position, in a physical environment, to a second position in the physical environment: 

identifying a second key image frame from the set of captured image frames; 

performing feature matching on at least the first and second key image frames to identify a set of matching three-dimensional (3D) features in the physical environment; 

generating a filtered set of matching 3D features by filtering out at least one erroneous feature, from the set of matching 3D features, based on a set of error criteria; and
 
determining a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on first IMU data captured by the IMU, second IMU data captured by the IMU, and the filtered set of matching 3D features, the first IMU data being associated with the first key image frame, and the second IMU data being associated with the second key image frame.

16. A system comprising: 
an inertial measurement unit (IMU); 
an image sensor; 
a memory storing instructions; and 
a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations comprising: 
identifying a first key image frame from a set of captured image frames captured by the image sensor; 
detecting, by the IMU, a movement of the image sensor from a first position, in a physical environment, to a second position in the physical environment; and in response to detecting the movement: 
identifying a second key image frame from the set of captured image frames; 
performing feature matching on at least the first and second key image frames to identify a set of matching three-dimensional (3D) features in the physical environment; 
generating a filtered set of matching 3D features by filtering out at least one erroneous feature, from the set of matching 3D features, based on a set of error criteria; and
determining a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on first IMU data captured by the IMU, second IMU data captured by the IMU, and the filtered set of matching 3D features, the first IMU data being associated with the first key image frame, and the second IMU data being associated with the second key image frame.

17. The system of claim 16, wherein the first IMU data comprises a set of four degrees of freedom (4DOF) parameters of the image sensor, and the second IMU data comprises a set of 4DOF parameters of the image.


17. The system of claim 16, wherein the first IMU data comprises a set of four degrees of freedom (4DOF) parameters of the image sensor, and the second IMU data comprises a set of 4DOF parameters of the image.

18. The system of claim 16, wherein the movement of the image sensor is caused by a human individual that is holding the system performing a sidestep.

18. The system of claim 16, wherein the movement of the image sensor is caused by a human individual that is holding the system performing a sidestep.

19. The system of claim 18, wherein the identifying the first key image frame comprises detecting a start impulse of the sidestep, and the first key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected start impulse.

19. The system of claim 18, wherein the identifying the first key image frame comprises detecting a start impulse of the sidestep, and the first key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected start impulse.

20. The system of claim 18, wherein the identifying the second key image frame comprises detecting a finish impulse of the sidestep, and the second key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected finish impulse.

20. The system of claim 18, wherein the identifying the second key image frame comprises detecting a finish impulse of the sidestep, and the second key image frame is a particular image frame, in the set of captured image frames, corresponding with the detected finish impulse.



Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,984,547, (see table IV), in view of Tanskanen et al (“Live Metric 3D Reconstruction on Mobile Phones’, IEEE International Conference on Computer Vision 2013, Pages 65-72)
Claim 11 of U.S. Patent No. 10,984,547, while disclosing all limitations of claim 11, does not expressly disclose a system, comprising an image sensor, a memory storing instructions; and a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations.
However, Tanskanen discloses a system, comprising an image sensor, a memory storing instructions; and a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations, (see at least: Page 66, left-hand-column, 1st paragraph, “system”, 2nd paragraph, “inertial sensor”. Further, Page 66, right-hand-column, “computer vision” implicit the memory and hardware processor).
It is desirable to have a fully automatic system. Therefore, it would have been obvious to a person of ordinary skill in the art, to use fully automated system, as though by Tanskanen, in order to make the tracking and mapping process more resilient to rapid motion, (see at least: Abstract)

Table IV:
Instant Application
U.S. Patent No. 10,984,547
11. A system comprising: an image sensor; a memory storing instructions; and a hardware processor communicatively coupled to the memory and configured by the instructions to perform operations comprising: 
for each particular image frame, in a set of captured image frames of a physical environment captured by the image sensor: 
determining, by one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular image frame; 
in response to the set of key image frame conditions being satisfied for the particular image frame, identifying the particular image frame as a new key image frame and performing a full simultaneous localization and mapping (SLAM) process cycle on the new key image frame; and 

in response to the set of key image frame conditions not being satisfied for the particular image frame, performing a partial SLAM process cycle on the particular image frame as a non-key image frame.

11. A method comprising: 


for each particular image frame, in a set of captured image frames of a physical environment captured by an image sensor: 
determining, by one or more hardware processors, whether a set of key image frame conditions is satisfied for the particular image frame; 
in response to the set of key image frame conditions being satisfied for the particular image frame, identifying, by the one or more hardware processors, the particular image frame as a new key image frame and performing, by the one or more hardware processors, a full simultaneous localization and mapping (SLAM) process cycle on the new key image frame; and 
in response to the set of key image frame conditions not being satisfied for the particular image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular image frame as a non-key image frame.

12. The system of claim 11, further comprising: detecting a movement of the image sensor from a first pose, in the physical environment, to a second pose, in the physical environment, based on inertial measurement unit (IMU) data captured from an inertial measurement unit (IMU) of the system, the IMU data comprising degrees of freedom (DOF) parameters of the image sensor; and identifying a first key image frame and a second key image frame based on the movement, the first key image frame corresponding to a start impulse of the movement, and the second key image frame corresponding to a finish impulse of the movement.

12. The method of claim 11, further comprising detecting, by the one or more hardware processors, a movement of the image sensor from a first pose, in the physical environment, to a second pose, in the physical environment, based on inertial measurement unit (IMU) data captured from an inertial measurement unit (IMU), the IMU data comprising degrees of freedom (DOF) parameters of the image sensor; and identifying, by the one or more hardware processors, a first key image frame and a second key image frame based on the movement, the first key image frame corresponding to a start impulse of the movement, and the second key image frame corresponding to a finish impulse of the movement.

13. The system of claim 11, wherein the set of key image frame conditions comprises at least one of a new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.

13. The method of claim 11, wherein the set of key image frame conditions comprises at least one of a new image frame meeting or exceeding a certain image quality, a minimum time has elapsed since the full SLAM process cycle was last performed, and a translation between a prior image frame and the new image frame meets or exceeds a minimum translation threshold.

14. The system of claim 11, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying second IMU data, from captured IMU data, associated with the new key image frame, the captured IMU data being captured from an inertial measurement unit (IMU); performing feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining a first set of six-degrees of freedom (6DOF) parameters of the image sensor for the new key image frame by performing a SLAM process on the new key image frame based on the second set of matching 3D features and the second IMU data; generating a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the first set of 6DOF parameters; and determining a second set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the second IMU data.

14. The method of claim 11, wherein performing the full SLAM process cycle on the new key image frame comprises: identifying, by the one or more hardware processors, second IMU data, from captured IMU data, associated with the new key image frame, the captured IMU data being captured from an inertial measurement unit (IMU); performing, by the one or more hardware processors, feature matching on the new key image frame and at least one prior image frame to identify a second set of matching 3D features in the physical environment; determining, by the one or more hardware processors, a first set of six-degrees of freedom (6DOF) parameters of the image sensor for the new key image frame by performing a SLAM process on the new key image frame based on the second set of matching 3D features and the second IMU data; generating, by the one or more hardware processors, a second filtered set of matching 3D features by filtering out at least one erroneous feature, from the second set of matching 3D features, based on a second set of error criteria and the first set of 6DOF parameters; and determining, by the one or more hardware processors, a second set of 6DOF parameters of the image sensor for the new key image frame and a set of 3D positions of new 3D features in the physical environment by performing the SLAM process on all key image frames based on the second filtered set of matching 3D features and the second IMU data.

15. The system of claim 11, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing a full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features: determining a third set of six degrees of freedom (6DOF) parameters of the image sensor for the non-key image frame by performing only a localization portion of a SLAM process based on the set of 2D features; generating a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the third set of 6DOF parameters; and projecting a set of tracking points on the non-key image frame based on the filtered set of 2D features and the third set of 6DOF parameters.

15. The method of claim 11, wherein performing the partial SLAM process cycle on the non-key image frame comprises: performing, by the one or more hardware processors, two-dimensional (2D) feature tracking on the non-key image frame, based on a set of 3D positions of new 3D features from the performing a full SLAM process cycle and a new key image frame most recently identified, to identify a set of 2D features; determining, by the one or more hardware processors, a third set of six degrees of freedom (6DOF) parameters of the image sensor for the non-key image frame by performing only a localization portion of a SLAM process based on the set of 2D features; generating, by the one or more hardware processors, a filtered set of 2D features by filtering out at least one erroneous feature, from the set of 2D features, based on a third set of error criteria and the third set of 6DOF parameters; and projecting, by the one or more hardware processors, a set of tracking points on the non-key image frame based on the filtered set of 2D features and the third set of 6DOF parameters.








Allowable Subject Matter
Claims 1-20 would be allowable if amended or if a timely terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed, to overcome the double patenting rejection, set forth in this Office action.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining, by the one or more hardware processors, a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on first inertial measurement unit (IMU) data captured by an inertial measurement unit (IMU), second IMU data captured by the IMU, and the filtered set of matching 3D features, the first IMU data being associated with the first key image frame, and the second IMU data being associated with the second key image frame”

	The relevant non-patent literature (NPL) to Tanskanen et al (“Live Metric 3D Reconstruction on Mobile Phones”, IEEE International Conference on Computer Vision 2013, Pages 65-72), discloses the performing feature-based tracking and mapping in real time, comprising the automatically selecting suitable keyframes when the phone is held still and uses the intermediate motion to calculate scale; but fails to teach or suggest the determining six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and the performing a simultaneous localization and mapping (SLAM) process based on the identified first IMU data, the identified second IMU data, and the filtered set of matching 3D features”, which is viewed as allowable over the prior art of record.

A further prior art of record, Schnittman et al (US-PGPUB 2016/0167226), discloses the mobile robots, which continuously capturing, by the machine vision sensor system, [i.e., an image sensor], new image frames, as they navigate within an environment, [i.e., physical environment], and adding the new image frames to the non-floor dataset and/or traversable floor dataset, [i.e., set of captured image frames], (see at least: Paragraphs 0096, 0111-0112); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claims 2-10, claims 2-10 are in condition for allowance in view of their dependency from claim 1.

With respect to claim 11, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“in response to the set of key image frame conditions being satisfied for the particular image frame, identifying, by the one or more hardware processors, the particular image frame as a new key image frame and performing, by the one or more hardware processors, a full simultaneous localization and mapping (SLAM) process cycle on the new key image frame; and in response to the set of key image frame conditions not being satisfied for the particular image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular image frame as a non-key image frame”
The relevant non-patent literature (NPL) to Tanskanen et al (“Live Metric 3D Reconstruction on Mobile Phones”, IEEE International Conference on Computer Vision 2013, Pages 65-72), discloses the performing feature-based tracking and mapping in real time, comprising the automatically selecting suitable keyframes when the phone is held still and uses the intermediate motion to calculate scale; but fails to teach or suggest the performing full simultaneous localization and mapping (SLAM) process cycle on the new key image frame, and performing a partial SLAM process cycle on the particular new image frame as a non-key image frame.

A further prior art of record, Schnittman et al (US-PGPUB 2016/0167226), discloses the mobile robots, which continuously capturing, by the machine vision sensor system, [i.e., an image sensor], new image frames, as they navigate within an environment, [i.e., physical environment], and adding the new image frames to the non-floor dataset and/or traversable floor dataset, [i.e., set of captured image frames], (see at least: Paragraphs 0096, 0111-0112); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claims 12-15, claims 12-15 are in condition for allowance in view of their dependency from claim 11.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is in condition for allowance, for at least similar reasons as stated above.

Regarding claims 17-20, claims 17-20 are in condition for allowance in view of their dependency from claim 11.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        11/03/2022